Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of February 7,
2017, is by and among Helios and Matheson Analytics Inc., a Delaware corporation
with offices located at Empire State Building, 350 5th Avenue, New York, New
York 10118 (the “Company”), and each of the investors listed on the Schedule of
Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.     The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.     The Company has authorized a new series of senior secured convertible
notes of the Company, in the aggregate original principal amount of $5,681,818,
substantially in the form attached hereto as Exhibit A (the “Notes”), which
Notes shall be convertible into shares of Common Stock (as defined below) (the
shares of Common Stock issuable pursuant to the terms of the Notes, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the Notes.

 

C.     Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, (a) a Note in the aggregate
original principal amount set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers (the “Initial Note”) and (b) a Note in the aggregate
original principal amount set forth opposite such Buyer’s name in column (4) on
the Schedule of Buyers (the “Additional Note”).

 

D.     At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.     The Notes and the Conversion Shares are collectively referred to herein
as the “Securities.”

 

F.     On December 1, 2016, the Company and certain investors (including a
Buyer) (the “December Buyers”) entered into a securities purchase agreement (the
“December Securities Purchase Agreement”), pursuant to which such December
Buyers purchased certain senior secured convertible notes of the Company (the
“December Notes”).

 

G.     The Notes will rank pari passu with the December Notes and senior to all
outstanding and future indebtedness of the Company, and its Subsidiaries (as
defined below) (other than Permitted Indebtedness (as defined in the Notes)
secured by Permitted Liens (as defined in the Notes)) and will be secured by a
security interest in all of the existing and future assets of the Company and
its direct and indirect U.S. Subsidiaries, including a pledge of all of the
capital stock of each of the U.S. Subsidiaries, as evidenced by (i) a security
agreement in the form attached hereto as Exhibit D (the “Security Agreement”)
and (ii) a guaranty executed by each U.S. Subsidiary of the Company, in the form
attached hereto as Exhibit E (the “Guaranty”, and together with the Security
Agreement, the Perfection Certificate (as defined below) and the other security
documents and agreements entered into in connection with this Agreement and each
of such other documents and agreements, as each may be amended or modified from
time to time, collectively, the “Security Documents”) pursuant to which the U.S.
subsidiaries of the Company shall guarantee the obligations of the Company under
the Transaction Documents (as defined below).

 

 
 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 

1.

PURCHASE AND SALE OF NOTES.

 

(a)     Purchase of Notes . Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below) (x) an Initial Note in
the original principal amount as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers and (y) an Additional Note in the original
principal amount as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers.

 

(b)     Closing. The closing (the “Closing”) of the purchase of the Notes by the
Buyers shall occur at the offices of Kelley Drye & Warren LLP, 101 Park Avenue,
New York, NY 10178. The date and time of the Closing (the “Closing Date”) shall
be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 6 and 7 below are satisfied or
waived (or such other date as is mutually agreed to by the Company and each
Buyer). As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to remain closed.

 

(c)     Purchase Price. The aggregate purchase price for the Notes to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers, consisting
of the issuance by such Buyer of a promissory note in the form attached hereto
as Exhibit F (each, an “Investor Note”, and collectively, the “Investor Notes”)
in the aggregate original principal amount set forth opposite such Buyer’s name
in column (6) on the Schedule of Buyers (each, an “Investor Note Amount”). In
addition, at the Closing, an authorized person of such Buyer shall certify in a
written certificate in the form attached hereto as Exhibit G (the “Investor
Collateral Certificate”) that as of the Closing Date the bank account described
on Schedule I to such Investor Note, which secures such Investor Note in
accordance therewith, contains at least the Investor Note Amount of cash, in
U.S. dollars and immediately available funds (and shall keep a cash amount equal
to the principal of such Investor Note in such bank account as long as such
Investor Note remains outstanding). For the avoidance of doubt, each Buyer shall
pay, whether in cash or in an Investor Note, approximately $0.88 for each $1.00
of aggregate principal of Notes purchased hereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     Form of Payment. On the Closing Date, (i) each Buyer shall deliver an
Investor Note to the Collateral Agent in such original principal amount as is
set forth across from such Buyer’s name in column (6) of the Schedule of Buyers
and (ii) the Company shall deliver to each Buyer (x) an Initial Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (3) of the Schedule of Buyers and (y) an Additional Note in the
aggregate original principal amount as is set forth opposite such Buyer’s name
in column (4) of the Schedule of Buyers, in each case, duly executed on behalf
of the Company and registered in the name of such Buyer or its designee.

 

(e)     Consent. Each December Buyer signatory hereto, in its capacity as a
holder of December Notes, hereby consents to the transactions contemplated
hereby (x) agrees the Notes shall constitute Permitted Indebtedness (as defined
in the December Notes) and Permitted Liens (as defined in the December Notes)
thereunder, which shall rank pari passu with the Notes and (y) waives any
violation of Section 4(k) of the December Securities Purchase Agreement with
respect to any Capital Raising Transaction (as defined in Section 4(k) below)
that is otherwise in compliance with Section 4(k) below.

 

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that, as of the date hereof and as of the Closing
Date:

 

(a)     Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)     No Public Sale or Distribution. Such Buyer (i) is acquiring its Note,
and (ii) upon conversion of its Note will acquire the Conversion Shares issuable
upon conversion thereof, in each case, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, by making the
representations herein, such Buyer does not agree, or make any representation or
warranty, to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption from registration
under the 1933 Act. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities in violation of applicable securities laws. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Accredited Investor Status. Such Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

  

(d)     Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(e)     Information. Such Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities that have
been requested by such Buyer. Such Buyer and its advisors, if any, have been
afforded (i) the opportunity to ask questions of and receive answers from the
Company concerning the terms and conditions of the offering of the Notes and the
merits and risks of investing in the Notes; and (ii) access to information about
the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer's right to rely on the Company's
representations and warranties contained herein. Such Buyer understands that its
investment in the Securities involves a high degree of risk. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

(f)     No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)     Transfer or Resale. Such Buyer understands that except as provided in
the Registration Rights Agreement and Section 4(h) hereof: (i) the Securities
have not been and are not being registered under the 1933 Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Buyer shall have
delivered to the Company (if requested by the Company) an opinion of counsel, in
a form reasonably acceptable to the Company, to the effect that such Securities
to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) such Buyer provides the
Company with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC promulgated thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder. Notwithstanding the foregoing,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(g).

 

 
4

--------------------------------------------------------------------------------

 

 

(h)     Validity; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)     No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the Registration Rights Agreement and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer, or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.

 

(j)     Company’s Representation and Warranties. Buyer acknowledges and agrees
that the Company does not make and has not made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a)     Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) set forth on Schedule 3(a),
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.”

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. Each Subsidiary has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents to which it is a party. The execution and delivery of
this Agreement and the other Transaction Documents by the Company and its
Subsidiaries, and the consummation by the Company and its Subsidiaries of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the reservation for issuance and issuance of the
Conversion Shares issuable upon conversion of the Notes) have been duly
authorized by the Company’s board of directors and each of its Subsidiaries’
board of directors or other governing body, as applicable, and other than (i)
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, (ii) a Form D with
the SEC and any other filings as may be required by any state securities
agencies, (iii) the Form 8-K Filing, (iv) a Listing of Additional Shares
Notification with the Principal Market, and (v) the Stockholder Approval (as
defined below) (collectively, the “Required Filings and Approvals”) no further
filing, consent or authorization is required by the Company, its Subsidiaries,
their respective boards of directors or their stockholders or other governing
body. This Agreement has been, and the other Transaction Documents to which it
is a party will be prior to the Closing, duly executed and delivered by the
Company, and each constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. Prior to the Closing, the Transaction Documents to which each
Subsidiary is a party will be duly executed and delivered by each such
Subsidiary, and shall constitute the legal, valid and binding obligations of
each such Subsidiary, enforceable against each such Subsidiary in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Notes, the Investor Note, the Security
Documents, the Registration Rights Agreement, the Voting and Lockup Agreement,
the Irrevocable Transfer Agent Instructions (as defined below) and each of the
other agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Securities. The issuance of the Notes are duly authorized
and upon issuance in accordance with the terms of the Transaction Documents
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
As of the Closing, the Company shall have reserved from its duly authorized
capital stock not less than the greater of (I) 6 million shares of Common Stock
and (II) 200% of the maximum number of Conversion Shares issuable upon
conversion of the Notes (assuming for purposes hereof that (x) the Notes are
convertible at the Alternate Conversion Price (as defined in the Notes) assuming
an Alternate Conversion Date (as defined in the Note) as of the Closing Date,
(y) interest on the Notes shall accrue through the eight month anniversary of
the Closing Date and will be converted in shares of Common Stock at a conversion
price equal to the Alternate Conversion Price (as defined in the Notes) assuming
an Alternate Conversion Date as of the Closing Date and (z) any such conversion
shall not take into account any limitations on the conversion of the Notes set
forth in the Notes),. Upon issuance or conversion in accordance with the Notes,
the Conversion Shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyers in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
1933 Act.

 

(d)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries and the consummation by the
Company and its Subsidiaries of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the Conversion
Shares and the reservation for issuance of the Conversion Shares) will not (i)
result in a violation of the Certificate of Incorporation (as defined below)
(including, without limitation, any certificate of designation contained
therein), By-Laws (as defined below), certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of the Company or any of its Subsidiaries, or any capital stock or other
securities of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) and including all applicable foreign,
federal and state laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected.

 

(e)     Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, a Form
D with the SEC and any other filings as may be required by any state securities
agencies), any Governmental Entity (as defined below) or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been or will be obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. Assuming receipt of the Stockholder
Approval to the extent required pursuant to Nasdaq Listing Rule 5635 for
conversion of the Notes, the Company is not in violation of the requirements of
the Principal Market and has no knowledge of any other facts or circumstances
which could reasonably lead to delisting or suspension of the Common Stock in
the foreseeable future. “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 

 
7

--------------------------------------------------------------------------------

 

 

(f)     Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an “affiliate” (as
defined in Rule 144) of the Company or any of its Subsidiaries or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
(as defined for purposes of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)). The Company further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s and each Subsidiary’s
decision to enter into the Transaction Documents to which it is a party has been
based solely on the independent evaluation by the Company, each Subsidiary and
their respective representatives.

 

(g)     No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to Palladium Capital Advisors LLC, as placement
agent (the “Placement Agent”) in connection with the sale of the Securities. The
fees and expenses of the Placement Agent to be paid by the Company or any of its
Subsidiaries are as set forth on Schedule 3(g) attached hereto. The Company
shall pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney's fees and out-of-pocket expenses)
arising in connection with any such claim. The Company acknowledges that it has
engaged the Placement Agent in connection with the sale of the Securities. Other
than the Placement Agent, neither the Company nor any of its Subsidiaries has
engaged any placement agent or other agent in connection with the offer or sale
of the Securities.

 

 
8

--------------------------------------------------------------------------------

 

 

(h)     No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings of securities of the Company.

 

(i)     Dilutive Effect. The Company understands and acknowledges that the
number of Conversion Shares will increase in certain circumstances. The Company
further acknowledges that its obligation to issue the Conversion Shares pursuant
to the terms of the Notes in accordance with this Agreement and the Notes is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)     Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and any Buyer’s ownership of the
Securities. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of shares
of Common Stock or a change in control of the Company or any of its
Subsidiaries.

 

 
9

--------------------------------------------------------------------------------

 

 

(k)     SEC Documents; Financial Statements. During the two (2) years prior to
the date hereof, the Company has timely filed all reports, schedules, forms,
proxy statements, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof, including without limitation, Current
Reports on Form 8-K filed by the Company with the SEC whether required to be
filed or not (but excluding Item 7.01 thereunder), and all exhibits and
appendices included therein (other than Exhibits 99.1 to Form 8-K) and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Buyers which is not
included in the SEC Documents (including, without limitation, information
referred to in Section 2(e) of this Agreement or in the disclosure schedules to
this Agreement) contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate any of the
financial statements (including, without limitation, any notes or any letter of
the independent accountants of the Company with respect thereto) included in the
SEC Documents (the “Financial Statements”), nor is the Company currently aware
of facts or circumstances which would require the Company to amend or restate
any of the Financial Statements, in each case, in order for any of the
Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Company has not been informed by its independent
accountants that they recommend that the Company amend or restate any of the
Financial Statements or that there is any need for the Company to amend or
restate any of the Financial Statements.

 

(l)     Absence of Certain Changes. Except as set forth in the SEC Documents,
since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, there has been no material adverse change and no
material adverse development in the business, assets, liabilities, properties,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or any of its Subsidiaries. Since the date of the
Company’s most recent audited financial statements contained in a Form 10-K,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any assets, individually or in the aggregate, outside of
the ordinary course of business or (iii) made any capital expenditures,
individually or in the aggregate, outside of the ordinary course of business.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3(l), “Insolvent” means, (i) with respect
to the Company and its Subsidiaries, on a consolidated basis, (A) the present
fair saleable value of the Company’s and its Subsidiaries’ assets is less than
the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (B) the Company and its Subsidiaries are unable
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured or (C) the Company and
its Subsidiaries intend to incur or believe that they will incur debts that
would be beyond their ability to pay as such debts mature; and (ii) with respect
to the Company and each Subsidiary, individually, (A) the present fair saleable
value of the Company’s or such Subsidiary’s (as the case may be) assets is less
than the amount required to pay its respective total Indebtedness, (B) the
Company or such Subsidiary (as the case may be) is unable to pay its respective
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

 
10

--------------------------------------------------------------------------------

 

 

(m)     No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
could have a material adverse effect on any Buyer’s investment hereunder or
(iii) could have a Material Adverse Effect.

 

(n)     Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or certificate of incorporation or bylaws, respectively. Except as
set forth in the SEC Documents, neither the Company nor any of its Subsidiaries
is in violation of any judgment, decree or order or any statute, ordinance, rule
or regulation applicable to the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries will conduct its business in violation
of any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Except as
set forth in the SEC Documents, without limiting the generality of the
foregoing, the Company is not in violation of any of the rules, regulations or
requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. During the two
years prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 

 
11

--------------------------------------------------------------------------------

 

 

(o)     Foreign Corrupt Practices. Neither the Company, the Company’s subsidiary
or any director, officer, agent, employee, nor any other person acting for or on
behalf of the foregoing (individually and collectively, a “Company Affiliate”)
have violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption laws, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value,
to any officer, employee or any other person acting in an official capacity for
any Governmental Entity to any political party or official thereof or to any
candidate for political office (individually and collectively, a “Government
Official”) or to any person under circumstances where such Company Affiliate
knew or was aware of a high probability that all or a portion of such money or
thing of value would be offered, given or promised, directly or indirectly, to
any Government Official, for the purpose of:

 

(i)     (A) influencing any act or decision of such Government Official in
his/her official capacity, (B) inducing such Government Official to do or omit
to do any act in violation of his/her lawful duty, (C) securing any improper
advantage, or (D) inducing such Government Official to influence or affect any
act or decision of any Governmental Entity, or

 

(ii)     assisting the Company or its Subsidiaries in obtaining or retaining
business for or with, or directing business to, the Company or its Subsidiaries.

 

 
12

--------------------------------------------------------------------------------

 

 

(p)     Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended, and any and all applicable rules and regulations promulgated by the SEC
thereunder.

 

(q)     Transactions With Affiliates. Except as set forth in the SEC Documents,
no current or former employee, partner, director, officer or stockholder (direct
or indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, officers or directors of the Company
or any of its Subsidiaries)) or (ii) the direct or indirect owner of an interest
in any corporation, firm, association or business organization which is a
competitor, supplier or customer of the Company or its Subsidiaries (except for
a passive investment (direct or indirect) in less than 5% of the common stock of
a company whose securities are traded on or quoted through an Eligible Market
(as defined in the Notes)), nor does any such Person receive income from any
source other than the Company or its Subsidiaries which relates to the business
of the Company or its Subsidiaries or should properly accrue to the Company or
its Subsidiaries. No employee, officer, stockholder or director of the Company
or any of its Subsidiaries or member of his or her immediate family is indebted
to the Company or its Subsidiaries, as the case may be, nor is the Company or
any of its Subsidiaries indebted (or committed to make loans or extend or
guarantee credit) to any of them, other than (i) for payment of salary for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of the Company, and (iii) for other standard employee benefits made generally
available to all employees or executives (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company).

 

(r)     Equity Capitalization.

 

(i)     Definitions:

 

(A)     “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(B)     “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

 
13

--------------------------------------------------------------------------------

 

 

(ii)     Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) One Hundred Million
(100,000,000) shares of Common Stock, of which, 5,861,191 are issued and
outstanding as of the date hereof and none of which are reserved for issuance
pursuant to Convertible Securities (as defined below) other than the December
Notes and the warrants to be issued to the Placement Agent as specified on
Schedule 3(g) hereof (the “Placement Agent Warrants”)) and the warrants issued
and issuable to the Placement Agent as partial compensation in connection with
the December Securities Purchase Agreement, in each case exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (B) Two
Million shares of Preferred Stock, none of which are issued and outstanding. No
shares of Common Stock are held in the treasury of the Company.

 

(iii)     Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Schedule 3(r)(iii) sets forth the
number of shares of Common Stock that are, as of the date hereof, owned by
Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“affiliates” without conceding that any such Persons are “affiliates” for
purposes of federal securities laws) of the Company or any of its Subsidiaries.

 

(iv)     Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to the Registration Rights
Agreement); (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 

(v)     Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

 
14

--------------------------------------------------------------------------------

 

 

(s)     Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed on Schedule 3(s), has any outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound, (ii) is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) has any financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (iv) is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person means,
without duplication (A) all indebtedness for borrowed money, (B) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (including, without limitation, “capital leases” in accordance with
GAAP) (other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; and (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 

 
15

--------------------------------------------------------------------------------

 

 

(t)     Litigation. There is no action, suit, arbitration, proceeding, inquiry
or investigation before or by the Principal Market, any court, public board,
other Governmental Entity, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors , whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule 3(t). No
director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries. The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
1933 Act or the 1934 Act. Neither the Company nor any of its Subsidiaries is
subject to any order, writ, judgment, injunction, decree, determination or award
of any Governmental Entity.

 

(u)     Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

(v)     Employee Relations. Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. To the Company’s
knowledge, no executive officer or other key employee of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
the Company or any of its Subsidiaries to any liability with respect to any of
the foregoing matters. The Company and its Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

 
16

--------------------------------------------------------------------------------

 

 

(w)     Title.

 

(i)     Real Property. Each of the Company and its Subsidiaries holds good title
to all real property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries (the “Real
Property”) owned by the Company or any of its Subsidiaries (as applicable). The
Real Property is free and clear of all Liens and is not subject to any rights of
way, building use restrictions, exceptions, variances, reservations, or
limitations of any nature except for (a) Liens for current taxes not yet due and
(b) zoning laws and other land use restrictions that do not impair the present
or anticipated use of the property subject thereto. Any Real Property held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or any of its Subsidiaries.

 

(ii)     Fixtures and Equipment. Each of the Company and its Subsidiaries (as
applicable) has good title to, or a valid leasehold interest in, the tangible
personal property, equipment, improvements, fixtures, and other personal
property and appurtenances that are used by the Company or its Subsidiary in
connection with the conduct of its business (the “Fixtures and Equipment”). The
Fixtures and Equipment are structurally sound, are in good operating condition
and repair, are adequate for the uses to which they are being put, are not in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs and are sufficient for the conduct of the Company’s and/or its
Subsidiaries’ businesses (as applicable) in the manner as conducted prior to the
Closing. Each of the Company and its Subsidiaries owns all of its Fixtures and
Equipment free and clear of all Liens except for (a) liens for current taxes not
yet due and (b) zoning laws and other land use restrictions that do not impair
the present or anticipated use of the property subject thereto.

 

(x)     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted. None
of the Company or its Subsidiaries owns any patents. Except as set forth in
Schedule 3(x)(ii), none of the Company's Intellectual Property Rights have
expired or terminated or have been abandoned or are expected to expire or
terminate or are expected to be abandoned, within three years from the date of
this Agreement. The Company does not have any knowledge of any infringement by
the Company or its Subsidiaries of Intellectual Property Rights of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
the Company or any of its Subsidiaries, being threatened, against the Company or
any of its Subsidiaries regarding its Intellectual Property Rights. Neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances that
could reasonably be expected to give rise to any of the foregoing infringements
or claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights

 

 
17

--------------------------------------------------------------------------------

 

 

(y)     Environmental Laws.    (i) The Company and its Subsidiaries (A) are in
compliance with any and all Environmental Laws (as defined below), (B) have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (A), (B) and (C), the failure
to so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect. The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(ii)     No Hazardous Materials:

 

(A)     have been disposed of or otherwise released from any Real Property of
the Company or any of its Subsidiaries in violation of any Environmental Laws;
or

 

(B)     to the Company’s knowledge, are present on, over, beneath, in or upon an
Real Property or any portion thereof in quantities that would constitute a
violation of any Environmental Laws. To the Company’s knowledge, no prior use by
the Company or any of its Subsidiaries of any Real Property has occurred that
violates any Environmental Laws, which violation would have a material adverse
effect on the business of the Company or any of its Subsidiaries.

 

(iii)     Neither the Company nor any of its Subsidiaries knows of any other
person who or entity which has stored, treated, recycled, disposed of or
otherwise located on any Real Property any Hazardous Materials, including,
without limitation, such substances as asbestos and polychlorinated biphenyls.

 

(iv)     None of the Real Property are on any federal or state “Superfund” list
or Liability Information System (“CERCLIS”) list or any state environmental
agency list of sites under consideration for CERCLIS, nor subject to any
environmental related Liens.

 

(z)     Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa)     Tax Status. The Company and each of its Subsidiaries (i) has timely
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has timely paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the Internal Revenue Code of 1986, as
amended (the “Code”). The net operating loss carryforwards (“NOLs”) for United
States federal income tax purposes of the consolidated group of which the
Company is the common parent, if any, shall not be adversely effected by the
transactions contemplated hereby. The transactions contemplated hereby do not
constitute an “ownership change” within the meaning of Section 382 of the Code,
thereby preserving the Company’s ability to utilize such NOLs.

 

 
18

--------------------------------------------------------------------------------

 

 

(bb)     Internal Accounting and Disclosure Controls. The Company and each of
its Subsidiaries maintains internal control over financial reporting (as such
term is defined in Rule 13a-15(f) under the 1934 Act) that is effective to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles, including that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountant, Governmental Entity or other
Person relating to any potential material weakness or significant deficiency in
any part of the internal controls over financial reporting of the Company or any
of its Subsidiaries.

 

(cc)     Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(dd)     Investment Company Status. The Company is not, and upon consummation of
the sale of the Securities will not be, an “investment company,” an affiliate of
an “investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

 
19

--------------------------------------------------------------------------------

 

 

(ee)     Acknowledgement Regarding Buyers’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, none of the Buyers have been asked by the Company or any of its
Subsidiaries to agree, nor has any Buyer agreed with the Company or any of its
Subsidiaries other than pursuant to Section 4(gg) hereof, to desist from
effecting any transactions in or with respect to (including, without limitation,
purchasing or selling, long and/or short) any securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold any
of the Securities for any specified term; (ii) any Buyer, and counterparties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents; and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the 8-K Filing (as defined below) one or more
Buyers may engage in hedging and/or trading activities (including, without
limitation, the location and/or reservation of borrowable shares of Common
Stock) at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value and/or number
of the Conversion Shares deliverable with respect to the Notes are being
determined and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
(including, without limitation, the location and/or reservation of borrowable
shares of Common Stock) do not constitute a breach of this Agreement, the Notes
or any other Transaction Document or any of the documents executed in connection
herewith or therewith.

 

(ff)     Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries or (iv) paid or agreed to pay any Person for research services with
respect to any securities of the Company or any of its Subsidiaries.

 

(gg)     U.S. Real Property Holding Corporation. Neither the Company nor any of
its Subsidiaries is, or has ever been, and so long as any of the Securities are
held by any of the Buyers, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon any Buyer’s request.

 

 
20

--------------------------------------------------------------------------------

 

 

(hh)     Registration Eligibility. The Company is eligible to register the
Registrable Securities for resale by the Buyers using Form S-3 promulgated under
the 1933 Act.

 

(ii)     Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(jj)     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(kk)     Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

(ll)     Illegal or Unauthorized Payments; Political Contributions. Neither the
Company nor any of its Subsidiaries nor, to the best of the Company’s knowledge
(after reasonable inquiry of its officers and directors), any of the officers,
directors, employees, agents or other representatives of the Company or any of
its Subsidiaries or any other business entity or enterprise with which the
Company or any Subsidiary is or has been affiliated or associated, has, directly
or indirectly, made or authorized any payment, contribution or gift of money,
property, or services, whether or not in contravention of applicable law, (i) as
a kickback or bribe to any Person or (ii) to any political organization, or the
holder of or any aspirant to any elective or appointive public office except for
personal political contributions not involving the direct or indirect use of
funds of the Company or any of its Subsidiaries.

 

(mm)     Money Laundering. The Company and its Subsidiaries are in compliance
with, and have not previously violated, the USA Patriot Act of 2001 and all
other applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, without limitation, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, but not limited, to (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V.

 

(nn)     Management. Except as set forth in Schedule 3(nn) hereto, during the
past five year period, no current or former officer or director or, to the
knowledge of the Company, no current ten percent (10%) or greater stockholder of
the Company or any of its Subsidiaries has been the subject of:

 

 
21

--------------------------------------------------------------------------------

 

 

(i)     a petition under bankruptcy laws or any other insolvency or moratorium
law or the appointment by a court of a receiver, fiscal agent or similar officer
for such Person, or any partnership in which such person was a general partner
at or within two years before the filing of such petition or such appointment,
or any corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

(ii)     a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii)     any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1)     Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2)     Engaging in any particular type of business practice; or

 

(3)     Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv)     any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)     a finding by a court of competent jurisdiction in a civil action or by
the SEC or other authority to have violated any securities law, regulation or
decree and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi)     a finding by a court of competent jurisdiction in a civil action or by
the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(oo)     Stock Option Plans. The Company has one equity incentive plan from
which equity incentive awards may be granted to eligible recipients thereunder,
namely the Helios and Matheson Analytics Inc. 2014 Equity Incentive Plan (the
“Equity Incentive Plan”), and has not granted any awards thereunder other than
120,000 shares of Common Stock to a consultant, provided that the Company’s
board of directors has authorized the grant of 5,000 shares of Common Stock per
calendar quarter to independent directors of the Company for the duration of
their service, none of which have yet been issued.

 

 
22

--------------------------------------------------------------------------------

 

 

(pp)     No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Company has no
reason to believe that it will need to restate any such financial statements or
any part thereof.

 

(qq)     No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.

 

(rr)     Other Covered Persons. The Company is not aware of any Person (other
than the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.

 

(ss)     No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(tt)     Public Utility Holding Act. None of the Company nor any of its
Subsidiaries is a “holding company,” or an “affiliate” of a “holding company,”
as such terms are defined in the Public Utility Holding Act of 2005.

 

(uu)     Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(vv)     Ranking of Notes. No Indebtedness of the Company, at the Closing, will
be senior to, or pari passu with, the Notes in right of payment, whether with
respect to payment or redemptions, interest, damages, upon liquidation or
dissolution or otherwise.

 

 
23 

--------------------------------------------------------------------------------

 

  

(ww)     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. Each press release issued
by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. To the
Company’s knowledge, no event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

  

4.

COVENANTS.

 

(a)     Best Efforts. Each Buyer shall use its best efforts to timely satisfy
each of the covenants hereunder and conditions to be satisfied by it as provided
in Section 6 of this Agreement. The Company shall use its best efforts to timely
satisfy each of the covenants hereunder and conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

(b)     Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to, qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. Without limiting any other
obligation of the Company under this Agreement, the Company shall timely make
all filings and reports relating to the offer and sale of the Securities
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable foreign, federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Buyers.

 

(c)     Reporting Status. Until the date on which the Buyers shall have sold all
of the Registrable Securities (the “Reporting Period”), the Company shall timely
file all reports required to be filed with the SEC pursuant to the 1934 Act, and
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. The Company shall
use reasonable best efforts to maintain its eligibility to register the
Registrable Securities for resale by the Buyers on Form S-3, provided that Buyer
acknowledges that such eligibility depends on the Company’s continued listing on
the Principal Market.

 

 
24

--------------------------------------------------------------------------------

 

 

(d)     Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for general corporate purposes, but not, directly or indirectly, for
(i) except as set forth on Schedule 4(d), the satisfaction of any indebtedness
of the Company or any of its Subsidiaries, (ii) the redemption or repurchase of
any securities of the Company or any of its Subsidiaries, or (iii) the
settlement of any outstanding litigation.

 

(e)     Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
and Quarterly Reports on Form 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are either filed with the
SEC through EDGAR or are otherwise widely disseminated via a recognized news
release service (such as PR Newswire or Globe Newswire), on the same day as the
release thereof, facsimile or PDF copies of all press releases issued by the
Company or any of its Subsidiaries and (iii) unless the following are filed with
the SEC through EDGAR, copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

(f)     Listing. The Company shall promptly secure the listing or designation
for quotation (as the case may be) of all of the Registrable Securities upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed or designated for quotation (as the case
may be) (subject to official notice of issuance) and shall maintain such listing
or designation for quotation (as the case may be) of all Registrable Securities
from time to time issuable under the terms of the Transaction Documents on such
national securities exchange or automated quotation system. The Company shall
maintain the Common Stock’s listing or authorization for quotation (as the case
may be) on the Principal Market, The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”). Neither the Company nor any of its Subsidiaries shall take any action
which could be reasonably expected to result in the delisting or suspension of
the Common Stock on an Eligible Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).
Notwithstanding the foregoing, Buyer acknowledges and accepts the risk of the
Company’s potential delisting from the Principal Market for failure to meet the
Principal Market’s minimum stockholders equity requirement as described in the
Company’s SEC Documents and understands that the Company provides no assurance
that it will regain compliance with the Principal Market’s minimum stockholders’
equity requirement.

 

 
25

--------------------------------------------------------------------------------

 

 

(g)     Fees. The Company shall reimburse the lead Buyer for all reasonable
costs and expenses incurred by it or its affiliates in connection with the
structuring, documentation, negotiation and closing of the transactions
contemplated by the Transaction Documents (including, without limitation, as
applicable, all reasonable legal fees of outside counsel and disbursements of
Kelley Drye & Warren LLP, counsel to the lead Buyer, any other reasonable fees
and expenses in connection with the structuring, documentation, negotiation and
closing of the transactions contemplated by the Transaction Documents and due
diligence and regulatory filings in connection therewith) (the “Transaction
Expenses”). At the Closing the Company shall reimburse Kelley Drye & Warren LLP
for all Transaction Expenses. The Company shall promptly reimburse Kelley Drye &
Warren LLP on demand for all Transaction Expenses not invoiced to the Company on
or prior to the Closing Date. The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, transfer agent fees, DTC
(as defined below) fees or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated hereby
(including, without limitation, any fees or commissions payable to the Placement
Agent, who is the Company’s sole placement agent in connection with the
transactions contemplated by this Agreement). The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment. Except as otherwise set
forth in the Transaction Documents, each party to this Agreement shall bear its
own expenses in connection with the sale of the Securities to the Buyers.

 

(h)     Pledge of Securities. Notwithstanding anything to the contrary contained
in this Agreement, the Company acknowledges and agrees that the Securities may
be pledged by an Investor in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(g) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(g) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 

(i)     Disclosure of Transactions and Other Material Information.

 

(i)     Disclosure of Transaction. On or before 9:30 a.m., New York time, on the
first (1st) Business Day after the date of this Agreement, the Company shall
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of Notes, the form of Investor Note, the form of Security Agreement, the
form of Guaranty, the form of Voting and Lockup Agreement and the form of the
Registration Rights Agreement) (including all attachments, the “8-K Filing”).
From and after the filing of the 8-K Filing, the Company shall have disclosed
all material, non-public information (if any) provided to any of the Buyers
(other than the Placement Agent, the “Investor Buyers”) by the Company or any of
its Subsidiaries or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Investor Buyers or any of
their affiliates, on the other hand, shall terminate.

 

 
26

--------------------------------------------------------------------------------

 

 

(ii)     Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Investor Buyer with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of such Investor Buyer (which may be granted or withheld in such
Investor Buyer’s sole discretion). In the event of a breach of any of the
foregoing covenants, including, without limitation, Section 4(o) of this
Agreement, or any of the covenants or agreements contained in any other
Transaction Document, by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Investor Buyer), in addition to any other
remedy provided herein or in the Transaction Documents, such Investor Buyer
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such breach or such material,
non-public information, as applicable, without the prior approval by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Investor Buyer shall have any liability to
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees, affiliates, stockholders or agents, for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Investor Buyer without such Investor Buyer's consent, the
Company hereby covenants and agrees that such Investor Buyer shall not have any
duty of confidentiality with respect to, or a duty not to trade on the basis of,
such material, non-public information. Subject to the foregoing, neither the
Company, its Subsidiaries nor any Investor Buyer shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, the Company shall be entitled, without the prior
approval of any Investor Buyer, to make the Press Release and any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Investor Buyer shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Buyer (which may be granted or withheld
in such Buyer’s sole discretion), the Company shall not (and shall cause each of
its Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as such disclosure may be
required by applicable law including, without limitation, in the 8-K Filing and
in one or more registration statements filed pursuant to the Registration Rights
Agreement in order to identify the Buyers as selling stockholders.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that no Investor Buyer shall have (unless expressly
agreed to by a particular Investor Buyer after the date hereof in a written
definitive and binding agreement executed by the Company and such particular
Investor Buyer (it being understood and agreed that no Investor Buyer may bind
any other Investor Buyer with respect thereto)), any duty of confidentiality
with respect to, or a duty not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries. Each
Buyer further acknowledges that the Company shall not be deemed to violate this
Section 4(i) by disclosing the name of any Buyer that beneficially owns more
than 4.99% of the Common Stock of the Company in accordance with the disclosure
made by such Buyer in any Schedule 13D or Schedule 13G filed by such Buyer with
the SEC.

 

 
27

--------------------------------------------------------------------------------

 

 

(iii)     Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section 4(i), and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides any Investor
Buyer with material non-public information relating to the Company or any of its
Subsidiaries (each, the “Confidential Information”), the Company shall, on or
prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to such Investor
Buyer by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon such
Disclosure, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Investor Buyers
or any of their affiliates, on the other hand, shall terminate. In the event
that the Company fails to effect such Disclosure on or prior to the Required
Disclosure Date and such Investor Buyer shall have possessed Confidential
Information for at least ten (10) consecutive Trading Days (each, a “Disclosure
Failure”), then, as partial relief for the damages to such Investor Buyer by
reason of any such delay in, or reduction of, its ability to buy or sell shares
of Common Stock after such Required Disclosure Date (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to such Investor Buyer an amount in cash equal to the greater of (I)
two percent (2%) of the aggregate Purchase Price and (II) the applicable
Disclosure Restitution Amount, on each of the following dates (each, a
“Disclosure Delay Payment Date”): (i) on the date of such Disclosure Failure and
(ii) on every thirty (30) day anniversary such Disclosure Failure until the
earlier of (x) the date such Disclosure Failure is cured and (y) such time as
all such non-public information provided to such Investor Buyer shall cease to
be Confidential Information (as evidenced by a certificate, duly executed by an
authorized officer of the Company to the foregoing effect) (such earlier date,
as applicable, a “Disclosure Cure Date”). Following the initial Disclosure Delay
Payment for any particular Disclosure Failure, without limiting the foregoing,
if a Disclosure Cure Date occurs prior to any thirty (30) day anniversary of
such Disclosure Failure, then such Disclosure Delay Payment (prorated for such
partial month) shall be made on the third (3rd) Business Day after such
Disclosure Cure Date. The payments to which an Investor shall be entitled
pursuant to this Section 4(l)(iii) are referred to herein as “Disclosure Delay
Payments.” In the event the Company fails to make Disclosure Delay Payments in a
timely manner in accordance with the foregoing, such Disclosure Delay Payments
shall bear interest at the rate of two percent (1.25%) per month (prorated for
partial months) until paid in full.

 

 
28

--------------------------------------------------------------------------------

 

 

(iv)     For the purpose of this Agreement the following definitions shall
apply:

 

(1)      “Disclosure Failure Market Price” means, as of any Disclosure Delay
Payment Date, the price computed as the quotient of (I) the sum of the five (5)
highest VWAPs (as defined in the Notes) of the Common Stock during the
applicable Disclosure Restitution Period (as defined below), divided by (II)
five (5) (such period, the “Disclosure Failure Measuring Period”). All such
determinations to be appropriately adjusted for any share dividend, share split,
share combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.

 

(2)     “Disclosure Restitution Amount” means, as of any Disclosure Delay
Payment Date, the product of (x) difference of (I) the Disclosure Failure Market
Price less (II) the lowest purchase price, per share of Common Stock, of any
Common Stock issued or issuable to such Investor Buyer pursuant to this
Agreement or any other Transaction Documents, multiplied by (y) 10% of the
aggregate daily dollar trading volume (as reported on Bloomberg (as defined in
the Notes)) of the Common Stock on the Principal Market for each Trading Day (as
defined in the Notes) either (1) with respect to the initial Disclosure Delay
Payment Date, during the period commencing on the applicable Required Disclosure
Date through and including the Trading Day immediately prior to the initial
Disclosure Delay Payment Date or (2) with respect to each other Disclosure Delay
Payment Date, during the period commencing the immediately preceding Disclosure
Delay Payment Date through and including the Trading Day immediately prior to
such applicable Disclosure Delay Payment Date (such applicable period, the
“Disclosure Restitution Period”).

 

(3)     “Required Disclosure Date” means (x) if such Investor Buyer authorized
the delivery of such Confidential Information, either (I) if the Company and
such Investor Buyer have mutually agreed upon a date (as evidenced by an e-mail
or other writing) of Disclosure of such Confidential Information, such agreed
upon date or (II) otherwise, the seventh (7th) calendar day after the date such
Investor Buyer first received any Confidential Information or (y) if such
Investor Buyer did not authorize the delivery of such Confidential Information,
the first (1st) Business Day after such Investor Buyer’s receipt of such
Confidential Information.

 

(j)     Additional Registration Statements. Until the Applicable Date (as
defined below) and at any time thereafter while any Registration Statement is
not effective or the prospectus contained therein is not available for use or
any Current Public Information Failure (as defined in the Registration Rights
Agreement) exists, the Company shall not file a registration statement under the
1933 Act relating to securities that are not the Registrable Securities (other
than a registration statement registering Excluded Securities, a registration
statement on Form S-8 or such supplements or amendments to registration
statements that are outstanding and have been declared effective by the SEC as
of the date hereof (solely to the extent necessary to keep such registration
statements effective and available and not with respect to any Subsequent
Placement); provided, however, the foregoing shall not prohibit the Company from
filing a prospectus supplement to its effective shelf registration statement on
Form S-3 (SEC Registration No. 333-212550) in respect of a Subsequent Placement
so long as such prospectus supplement is not filed during the period commencing
on the date hereof through and including the fifth (5th) Trading Day immediately
following the Closing Date. “Applicable Date” means the earlier of (x) the first
date on which the resale by the Investor Buyers of all the Registrable
Securities required to be filed on the initial Registration Statement (as
defined in the Registration Rights Agreement) pursuant to the Registration
Rights Agreement is declared effective by the SEC (and each prospectus contained
therein is available for use on such date) or (y) the first date on which all of
the Registrable Securities are eligible to be resold by the Investor Buyers
pursuant to Rule 144 (or, if a Current Public Information Failure has occurred
and is continuing, such later date after which the Company has cured such
Current Public Information Failure).

 

 
29

--------------------------------------------------------------------------------

 

 

(k)     Additional Issuance of Securities. So long as any Investor Buyer
beneficially owns any Securities, the Company will not, without the prior
written consent of the Required Holders, issue any Notes (other than to the
Buyers as contemplated hereby) and the Company shall not issue any other
securities that would cause a breach or default under the Notes. The Company
agrees that for the period commencing on the date hereof and ending on the date
immediately following the 90th Trading Day after the Applicable Date (provided
that such period shall be extended by the number of calendar days during such
period and any extension thereof contemplated by this proviso on which any
Registration Statement is not effective or any prospectus contained therein is
not available for use or any Current Public Information Failure exists or, if
later, until such time after the Applicable Date as the Equity Conditions (as
defined in the Notes) are initially satisfied in full) (the “Restricted
Period”), neither the Company nor any of its Subsidiaries shall directly or
indirectly issue, offer, sell, grant any option or right to purchase, or
otherwise dispose of (or announce any issuance, offer, sale, grant of any option
or right to purchase or other disposition of) any equity security or any
equity-linked or related security (including, without limitation, any “equity
security” (as that term is defined under Rule 405 promulgated under the 1933
Act), any Convertible Securities (as defined below), any debt, any preferred
stock or any purchase rights) (any such issuance, offer, sale, grant,
disposition or announcement (whether occurring during the Restricted Period or
at any time thereafter and whether pursuant to a public or private offering) is
referred to as a “Subsequent Placement”). Notwithstanding the foregoing, this
Section 4(k) shall not apply in respect of the issuance of (i) shares of Common
Stock or standard options to purchase Common Stock to directors, officers,
consultants or employees of the Company in their capacity as such pursuant to an
Approved Stock Plan (including, without limitation, the Equity Incentive Plan,
as amended on or prior to the date hereof), provided that (x) the exercise price
of any such options is not lowered after issuance, none of such options are
amended to increase the number of shares issuable thereunder and none of the
terms or conditions of any such options are otherwise materially changed in any
manner that adversely affects any of the Investor Buyers and (y) such Options
and Common Stock will be subject to a lock-up agreement, in form and substance
reasonably satisfactory to the Required Holders, effective during the period
commencing on the date of issuance through and including the thirtieth (30th)
calendar day after only $560,000 or less in aggregate principal amount of Notes
remain outstanding; (ii) shares of Common Stock issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) issued prior to the date hereof, provided that the conversion,
exercise or other method of issuance (as the case may be) of any such
Convertible Security is made solely pursuant to the conversion, exercise or
other method of issuance (as the case may be) provisions of such Convertible
Security that were in effect on the date immediately prior to the date of this
Agreement, the conversion, exercise or issuance price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) is not lowered
after issuance, none of such Convertible Securities (other than standard options
to purchase Common Stock issued pursuant to an Approved Stock Plan that are
covered by clause (i) above) are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Investor
Buyers; (iii) the Placement Agent Warrants (including any Placement Agent
warrants remaining to be issued pursuant to the December Securities Purchase
Agreement), and (iv) the Conversion Shares (each of the foregoing in clauses (i)
through (iv), collectively the “Excluded Securities”) and (v) one or more
Subsequent Placements of securities of the Company (a “Capital Raising
Transaction”), including, without limitation, the exercise or conversion of any
Convertible Securities issued pursuant to such Capital Raising Transaction,
provided that, until such date the aggregate principal amount of the December
Notes then outstanding is less than or equal to $1.9 million, (A) during the
period commencing on Closing Date through and including fifth (5th) Trading Day
after the Closing Date, no Capital Raising Transaction shall be consummated or
otherwise publicly announced and no prospectus or prospectus supplement in
respect of a Capital Raising Transaction shall be filed with the SEC, (B) during
the period commencing on the sixth (6th) Trading Day after the Closing Date the
“First Capital Raising Availability Date”) until the forty-fifth (45th) calendar
day after the First Capital Raising Availability Date, such Capital Raising
Transaction has a minimum price per share of Common Stock issued (or issuable
upon conversion or exercise of any Convertible Securities, as applicable) in
such Capital Raising Transaction of at least $6.00 (as adjusted for stock
splits, stock dividends, recapitalizations and similar events), (C) during the
period commencing on the forty-sixth (46th) calendar day after the First Capital
Raising Availability Date (the “Second Capital Raising Availability Date”) and
through and including the forty-fifth (45th) calendar day after the Second
Capital Raising Availability Date, such Capital Raising Transaction has a
minimum price per share of Common Stock issued (or issuable upon conversion or
exercise of any Convertible Securities, as applicable) in such Capital Raising
Transaction of at least $5.00 (as adjusted for stock splits, stock dividends,
recapitalizations and similar events), (D) during the period commencing on the
forty-sixth (46th) calendar day after the Second Capital Raising Availability
Date (the “Third Capital Raising Availability Date”) until such time as no
Initial Notes or December Notes remain outstanding, such Capital Raising
Transaction has a minimum price per share of Common Stock issued (or issuable
upon conversion or exercise of any Convertible Securities, as applicable) in
such Capital Raising Transaction of the higher of (x) the Conversion Price (as
defined in the Initial Notes) and (y) the Conversion Price (as defined in the
December Notes) then in effect and (E) the conversion or exercise price of any
such Convertible Securities is not lowered after issuance, none of such
Convertible Securities are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities are otherwise materially changed in any manner that adversely affects
any of the Investor Buyers. “Approved Stock Plan” means any employee benefit
plan, contract or arrangement or employment or consulting agreement which has
been approved by the board of directors of the Company prior to or subsequent to
the date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer, director or
consultant for services provided to the Company in their capacity as such.
“Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

 
30

--------------------------------------------------------------------------------

 

 

(l)     Reservation of Shares. So long as any of the Notes remain outstanding,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than the greater of (I) 6 million
shares of Common Stock (II) 200% of the maximum number of shares of Common Stock
issuable upon conversion of all the Notes then outstanding (assuming for
purposes hereof that (x) the Notes are convertible at the Alternate Conversion
Price as of the applicable time of determination, (y) interest on the Notes
shall accrue through the eight month anniversary of the Closing Date and will be
converted in shares of Common Stock at a conversion price equal to the Alternate
Conversion Price assuming an Alternate Conversion Date as of the applicable time
of determination and (z) any such conversion shall not take into account any
limitations on the conversion of the Notes set forth in the Notes),
(collectively, the “Required Reserve Amount”); provided that at no time shall
the number of shares of Common Stock reserved pursuant to this Section 4(l) be
reduced other than proportionally in connection with any conversion, exercise
and/or redemption, as applicable of Notes. If at any time the number of shares
of Common Stock authorized and reserved for issuance is not sufficient to meet
the Required Reserve Amount, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company's obligations pursuant to the Transaction
Documents, in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the management shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserve Amount.

 

(m)     Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(n)     Other Notes; Variable Securities. So long as any Investor Buyer holds
any of the Securities, the Company and each Subsidiary shall be prohibited from
effecting or entering into an agreement to effect any Subsequent Placement
involving a Variable Rate Transaction. “Variable Rate Transaction” means a
transaction in which the Company or any Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such Convertible Securities, or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such Convertible Securities or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby the Company or any Subsidiary may sell securities at a future determined
price (other than standard and customary “preemptive” or “participation”
rights). Each Buyer shall be entitled to obtain injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages.

 

 
31

--------------------------------------------------------------------------------

 

 

(o)     Participation Right. At any time on or prior to the later of (x) the
date no Notes remain outstanding and (y) the second anniversary of the Closing
Date, neither the Company nor any of its Subsidiaries shall, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(o). The Company acknowledges and agrees that the
right set forth in this Section 4(o) is a right granted by the Company,
separately, to each Investor Buyer.

 

(i)     At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Investor Buyer a written
notice (each such notice, a “Pre-Notice”), which Pre-Notice shall not contain
any information (including, without limitation, material, non-public
information) other than: (A) if the proposed Offer Notice (as defined below)
constitutes or contains material, non-public information, a statement asking
whether the Investor is willing to accept material non-public information or (B)
if the proposed Offer Notice does not constitute or contain material, non-public
information, (x) a statement that the Company proposes or intends to effect a
Subsequent Placement, (y) a statement that the statement in clause (x) above
does not constitute material, non-public information and (z) a statement
informing such Investor Buyer that it is entitled to receive an Offer Notice (as
defined below) with respect to such Subsequent Placement upon its written
request. Upon the written request of a Investor Buyer within three (3) Trading
Days after the Company’s delivery to such Investor Buyer of such Pre-Notice, and
only upon a written request by such Investor Buyer, the Company shall promptly,
but no later than one (1) Trading Day after such request, deliver to such
Investor Buyer an irrevocable written notice (the “Offer Notice”) of any
proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (A) identify and describe the Offered Securities, (B)
describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (C) identify the Persons (if known) to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (D) offer to
issue and sell to or exchange with such Investor Buyer in accordance with the
terms of the Offer such Investor Buyer’s pro rata portion of 50% of the Offered
Securities, provided that the number of Offered Securities which such Investor
Buyer shall have the right to subscribe for under this Section 4(o) shall be (x)
based on such Investor Buyer’s pro rata portion of the aggregate original
principal amount of the Notes purchased hereunder by all Investor Buyers (the
“Basic Amount”), and (y) with respect to each Investor Buyer that elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Investor Buyers as such Investor
Buyer shall indicate it will purchase or acquire should the other Investor
Buyers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”), which process shall be repeated until each Investor Buyer shall have
an opportunity to subscribe for any remaining Undersubscription Amount.

 

 
32

--------------------------------------------------------------------------------

 

 

(ii)     To accept an Offer, in whole or in part, such Investor Buyer must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Investor Buyer’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Investor Buyer’s Basic Amount that
such Investor Buyer elects to purchase and, if such Investor Buyer shall elect
to purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Investor Buyer elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all Investor Buyers are
less than the total of all of the Basic Amounts, then each Investor Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Investor Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Investor Buyer
bears to the total Basic Amounts of all Investor Buyers that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Investor Buyer a
new Offer Notice and the Offer Period shall expire on the fifth (5th) Business
Day after such Investor Buyer’s receipt of such new Offer Notice.

 

(iii)     The Company shall have ten (10) Business Days from the expiration of
the Offer Period above (A) to offer, issue, sell or exchange all or any part of
such Offered Securities as to which a Notice of Acceptance has not been given by
a Investor Buyer (the “Refused Securities”) pursuant to a definitive
agreement(s) (the “Subsequent Placement Agreement”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring Person or Persons or less favorable to
the Company than those set forth in the Offer Notice and (B) to publicly
announce (x) the execution of such Subsequent Placement Agreement, and (y)
either (I) the consummation of the transactions contemplated by such Subsequent
Placement Agreement or (II) the termination of such Subsequent Placement
Agreement, which shall be filed with the SEC on a Current Report on Form 8-K
with such Subsequent Placement Agreement and any documents contemplated therein
filed as exhibits thereto.

 

(iv)     In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(o)(iii) above), then each Investor Buyer may, at its sole option
and in its sole discretion, withdraw its Notice of Acceptance or reduce the
number or amount of the Offered Securities specified in its Notice of Acceptance
to an amount that shall be not less than the number or amount of the Offered
Securities that such Investor Buyer elected to purchase pursuant to
Section 4(o)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investor Buyers pursuant to this Section 4(o) prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Investor Buyer so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Investor Buyers in accordance with Section 4(o)(i) above.

 

 
33

--------------------------------------------------------------------------------

 

 

(v)     Upon the closing of the issuance, sale or exchange of all or less than
all of the Refused Securities, such Investor Buyer shall acquire from the
Company, and the Company shall issue to such Investor Buyer, the number or
amount of Offered Securities specified in its Notice of Acceptance, as reduced
pursuant to Section 4(o)(iv) above if such Investor Buyer has so elected, upon
the terms and conditions specified in the Offer. The purchase by such Investor
Buyer of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and such Investor Buyer of a separate
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to such Investor Buyer and its counsel.

 

(vi)     Any Offered Securities not acquired by a Investor Buyer or other
Persons in accordance with this Section 4(o) may not be issued, sold or
exchanged until they are again offered to such Investor Buyer under the
procedures specified in this Agreement.

 

(vii)     The Company and each Investor Buyer agree that if any Investor Buyer
elects to participate in the Offer, (x) neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provision whereby such Investor Buyer shall be required to agree to any
restrictions on trading as to any securities of the Company or be required to
consent to any amendment to or termination of, or grant any waiver, release or
the like under or in connection with, any agreement previously entered into with
the Company or any instrument received from the Company, and (y) any
registration rights set forth in such Subsequent Placement Documents shall be
similar in all material respects to the registration rights contained in the
Registration Rights Agreement.

 

(viii)     Notwithstanding anything to the contrary in this Section 4(o) and
unless otherwise agreed to by such Investor Buyer, the Company shall either
confirm in writing to such Investor Buyer that the transaction with respect to
the Subsequent Placement has been abandoned or shall publicly disclose its
intention to issue the Offered Securities, in either case, in such a manner such
that such Investor Buyer will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the Offer
Notice. If by such tenth (10th) Business Day, no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by such Investor
Buyer, such transaction shall be deemed to have been abandoned and such Investor
Buyer shall not be in possession of any material, non-public information with
respect to the Company or any of its Subsidiaries. Should the Company decide to
pursue such transaction with respect to the Offered Securities, the Company
shall provide such Investor Buyer with another Offer Notice and such Investor
Buyer will again have the right of participation set forth in this Section 4(o).
The Company shall not be permitted to deliver more than one such Offer Notice to
such Investor Buyer in any sixty (60) day period, except as expressly
contemplated by the last sentence of Section 4(o)(ii).

 

 
34

--------------------------------------------------------------------------------

 

 

(ix)     The restrictions contained in this Section 4(o) shall not apply in
connection with the issuance of any Excluded Securities The Company shall not
circumvent the provisions of this Section 4(o) by providing terms or conditions
to one Investor Buyer that are not provided to all.

 

(p)     Dilutive Issuances. For so long as any Notes remain outstanding, the
Company shall not, in any manner, enter into or affect any Dilutive Issuance (as
defined in the Notes) if the effect of such Dilutive Issuance is to cause the
Company to be required to issue upon conversion of any Notes any shares of
Common Stock in excess of that number of shares of Common Stock which the
Company may issue upon conversion of the Notes without breaching the Company’s
obligations under the rules or regulations of the Principal Market.

 

(q)     Passive Foreign Investment Company. The Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.

 

(r)     Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, any securities of the Company
without the prior express written consent of the Required Holders.

 

(s)     Corporate Existence. So long as any Buyer beneficially owns any Notes,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes.

 

(t)     Stock Splits. Until the Notes and all notes issued pursuant to the terms
thereof are no longer outstanding, the Company shall not effect any stock
combination, reverse stock split or other similar transaction (or make any
public announcement or disclosure with respect to any of the foregoing) without
the prior written consent of the Required Holders (as defined below), except as
required by an Eligible Market to provide for the eligibility or continued
eligibility of the Common Stock for listing or quotation on such market.

 

 
35

--------------------------------------------------------------------------------

 

 

(u)     Conversion Procedures. Each of the form of Conversion Notice (as defined
in the Notes) included in the Notes set forth the totality of the procedures
required of the Buyers in order to convert the Notes. Except as provided in
Section 5(d), no additional legal opinion, other information or instructions
shall be required of the Buyers to convert their Notes. The Company shall honor
conversions of the Notes and shall deliver the Conversion Shares in accordance
with the terms, conditions and time periods set forth in the Notes.

 

(v)     Regulation M. The Company will not take any action prohibited by
Regulation M under the 1934 Act, in connection with the distribution of the
Securities contemplated hereby.

 

(w)     General Solicitation. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(x)     Integration. None of the Company, any of its affiliates (as defined in
Rule 501(b) under the 1933 Act), or any person acting on behalf of the Company
or such affiliate will sell, offer for sale, or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the 1933 Act)
which will be integrated with the sale of the Securities in a manner which would
require the registration of the Securities under the 1933 Act or require
stockholder approval under the rules and regulations of the Principal Market and
the Company will take all action that is appropriate or necessary to assure that
its offerings of other securities will not be integrated for purposes of the
1933 Act or the rules and regulations of the Principal Market, with the issuance
of Securities contemplated hereby.

 

(y)     Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(z)     Subsidiary Guarantee. Until such initial time as the only Principal
outstanding under the Notes consists of Restricted Principal (as defined in the
Notes), upon any entity becoming direct, or indirect, Subsidiary of the Company
or a Subsidiary that has executed or joined, as applicable, the Guaranty (each,
a “Permitted Subsidiary”), the Company shall cause each such Permitted
Subsidiary to become party to the Guaranty by executing a joinder to the
Guaranty reasonably satisfactory in form and substance to the Required Holders.
The Company shall not permit its Permitted Subsidiary, Zone Technologies, Inc.
(“Zone”), or any other Person to effect any transfer of any assets of Zone to
the Company or any Subsidiary of the Company other than a Permitted Subsidiary
without the prior written consent of the Required Holders.

 

(aa)     Stockholder Approval. On or prior to the Closing Date, the Company
shall obtain the written consent (the “Written Consent”) of holders of a
majority of its Common Stock to authorize resolutions (“Stockholder
Resolutions”) providing for the issuance of all of the Securities in accordance
with Nasdaq Listing Rule 5635 (the “Stockholder Approval”). No later than March
31, 2017, the Company shall file with the SEC and mail to its stockholders a
definitive information statement on Schedule 14C (the “Information Statement”)
in accordance with the requirements of the 1934 Act and substantially in the
form that has been previously reviewed and approved by the Investor Buyers and
Kelley Drye & Warren LLP, at the expense of the Company, informing such
stockholders of the actions taken in accordance with the Stockholder Resolutions
and the Stockholder Approval (the 20th calendar day after the Company’s
distribution of the Information Statement to its stockholders, the “Stockholder
Approval Date”). The Company shall use its reasonable best efforts to cause the
Stockholder Approval Date to occur on or prior to April 30, 2017 (the
“Stockholder Approval Deadline”).

 

 
36

--------------------------------------------------------------------------------

 

 

(bb)     No Waiver of Voting and Lockup Agreements. The Company shall not amend,
waive or modify any provision of any of the Voting and Lockup Agreements (as
defined below).

 

(cc)     Collateral Agent. Each Buyer hereby (i) appoints Hudson Bay Master Fund
Ltd., as the collateral agent hereunder and under the other Security Documents
(in such capacity, the “Collateral Agent”), and (ii) authorizes the Collateral
Agent (and its officers, directors, employees and agents) to take such action on
such Buyer’s behalf in accordance with the terms hereof and thereof. The
Collateral Agent shall not have, by reason hereof or any of the other Security
Documents, a fiduciary relationship in respect of any Buyer. Neither the
Collateral Agent nor any of its officers, directors, employees or agents shall
have any liability to any Buyer for any action taken or omitted to be taken in
connection hereof or any other Security Document except to the extent caused by
its own gross negligence or willful misconduct, and each Buyer agrees to defend,
protect, indemnify and hold harmless the Collateral Agent and all of its
officers, directors, employees and agents (collectively, the “Collateral Agent
Indemnitees”) from and against any losses, damages, liabilities, obligations,
penalties, actions, judgments, suits, fees, costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs and expenses) incurred by
such Collateral Agent Indemnitee, whether direct, indirect or consequential,
arising from or in connection with the performance by such Collateral Agent
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
any of the Security Documents. The Collateral Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Holders, and such
instructions shall be binding upon all holders of Notes; provided, however, that
the Collateral Agent shall not be required to take any action which, in the
reasonable opinion of the Collateral Agent, exposes the Collateral Agent to
liability or which is contrary to this Agreement or any other Transaction
Document or applicable law. The Collateral Agent shall be entitled to rely upon
any written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

 

(dd)     Successor Collateral Agent.

 

(i)     The Collateral Agent may resign from the performance of all its
functions and duties hereunder and under the other Transaction Documents at any
time by giving at least ten (10) Business Days’ prior written notice to the
Company and each holder of Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment pursuant to clauses
(ii) and (iii) below or as otherwise provided below. If at any time the
Collateral Agent (together with its affiliates) beneficially owns less than
$100,000 in aggregate principal amount of Notes, the Required Holders may, by
written consent, remove the Collateral Agent from all its functions and duties
hereunder and under the other Transaction Documents.

 

 
37

--------------------------------------------------------------------------------

 

 

(ii)     Upon any such notice of resignation or removal, the Required Holders
shall appoint a successor collateral agent. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor agent, such successor
collateral agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the collateral agent, and the
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the other Transaction Documents. After the Collateral Agent’s
resignation or removal hereunder as the collateral agent, the provisions of this
Section 4(ee) shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Collateral Agent under this Agreement and the
other Transaction Documents.

 

(iii)     If a successor collateral agent shall not have been so appointed
within ten (10) Business Days of receipt of a written notice of resignation or
removal, the Collateral Agent shall then appoint a successor collateral agent
who shall serve as the Collateral Agent until such time, if any, as the Required
Holders appoint a successor collateral agent as provided above.

 

(iv)     In the event that a successor Collateral Agent is appointed pursuant to
the provisions of this Section 4(ee) that is not a Buyer or an affiliate of any
Buyer (or the Required Holders or the Collateral Agent (or its successor), as
applicable, notify the Company that they or it wants to appoint such a successor
Collateral Agent pursuant to the terms of this Section 4(ee), the Company and
each Subsidiary thereof covenants and agrees to promptly take all actions
reasonably requested by the Required Holders or the Collateral Agent (or its
successor), as applicable, from time to time, to secure a successor Collateral
Agent satisfactory to the requesting part(y)(ies), in their sole discretion,
including, without limitation, by paying all reasonable and customary fees and
expenses of such successor Collateral Agent, by having the Company and each
Subsidiary thereof agree to indemnify any successor Collateral Agent pursuant to
reasonable and customary terms and by each of the Company and each Subsidiary
thereof executing a collateral agency agreement or similar agreement and/or any
amendment to the Security Documents reasonably requested or required by the
successor Collateral Agent.

 

(ee)     Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered,
electronically to each Buyer and Kelley Drye & Warren LLP a complete closing set
of the executed Transaction Documents, Securities and any other document
required to be delivered to any party pursuant to Section 7 hereof or otherwise
(which may be photocopies or pdf versions of executed copies).

 

 
38

--------------------------------------------------------------------------------

 

 

(ff)     No Short Sales. So long as any Notes remain outstanding, during any
five (5) Trading Day period immediately preceding any Interest Date (as defined
in the Notes) and during any True Up Measuring Period or Alternate Conversion
Measuring Period (each as defined in the Notes), neither a Buyer nor any of its
affiliates nor any entity managed or controlled by such Buyer nor any other
Investor with respect to the Notes originally purchased by such Buyer hereunder
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, engage in any
“Short Sales” of the Common Stock (other than any sale marked “short exempt” or
any sale of shares deemed to be held “long” hereunder). For purposes hereof,
“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act (other than any sale marked “short exempt” or
any sale of shares deemed to be held “long” hereunder). Notwithstanding the
foregoing, no “Short Sale” or “short” position shall be deemed to exist as a
result of any failure by the Company (or its agents) to deliver Conversion
Shares upon conversion of the Notes to any Restricted Person converting such
Notes. For purposes of determining whether a Restricted Person is deemed to have
a “long” position in the Common Stock, at any given time of determination, such
Restricted Person shall be deemed to hold “long” all Common Stock that is either
(i) then owned by such Restricted Person, if any, or (ii) issuable to such
Restricted Person as Conversion Shares pursuant to the terms of the Notes then
held by such Restricted Person. Notwithstanding the foregoing, nothing contained
herein shall (without implication that the contrary would otherwise be true)
prohibit any Restricted Person from selling “long” (as defined under Rule 200
promulgated under Regulation SHO under the 1934 Act) the Securities or any other
Common Stock then owned by such Restricted Person.

 

5.

REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)     Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Notes in which the Company shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee), the principal amount
of the Notes held by such Person and the number of Conversion Shares issuable
pursuant to the terms of the Notes. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)     Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent (as
applicable, the “Transfer Agent”) in a form acceptable to each of the Buyers
(the “Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Conversion Shares in such amounts as specified from time to time by each
Buyer to the Company upon conversion of the Notes. The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. If a
Buyer effects a sale, assignment or transfer of the Securities in accordance
with Section 2(g), the Company shall permit the transfer and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 5(d) below. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer. Accordingly, the Company acknowledges that the remedy at law for a breach
of its obligations under this Section 5(b) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Section 5(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required. The Company shall cause
its counsel to issue the legal opinion referred to in the Irrevocable Transfer
Agent Instructions to the Company’s transfer agent on each Effective Date (as
defined in the Registration Rights Agreement). Any fees (with respect to the
transfer agent, counsel to the Company or otherwise) associated with the
issuance of such opinion or the removal of any legends on any of the Securities
shall be borne by the Company.

 

 
39

--------------------------------------------------------------------------------

 

 

(c)     Legends. Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Conversion Shares) pursuant to an exemption
from registration or qualification under the 1933 Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 
40

--------------------------------------------------------------------------------

 

 

(d)     Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 5(c) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) if such Securities are
eligible to be sold, assigned or transferred under Rule 144 (provided that a
Buyer provides the Company with reasonable assurances that such Securities are
eligible for sale, assignment or transfer under Rule 144 which shall not include
an opinion of Buyer’s counsel), (iv) in connection with a sale, assignment or
other transfer (other than under Rule 144), provided that such Buyer provides
the Company with an opinion of counsel to such Buyer, in a generally acceptable
form, to the effect that such sale, assignment or transfer of the Securities may
be made without registration under the applicable requirements of the 1933 Act
or (v) if such legend is not required under applicable requirements of the 1933
Act (including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) Trading Days (or such
earlier date as required pursuant to the 1934 Act or other applicable law, rule
or regulation for the settlement of a trade initiated on the date such Buyer
delivers such legended certificate representing such Securities to the Company)
following the delivery by a Buyer to the Company or the transfer agent (with
notice to the Company) of a legended certificate representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from such Buyer as may be required above in
this Section 5(d), as directed by such Buyer, either: (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares, credit the aggregate
number of shares of Common Stock to which such Buyer shall be entitled to such
Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to such Buyer, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of such Buyer or its designee (the date by which
such credit is so required to be made to the balance account of such Buyer’s or
such Buyer’s designee with DTC or such certificate is required to be delivered
to such Buyer pursuant to the foregoing is referred to herein as the “Required
Delivery Date”, and the date such shares of Common Stock are actually delivered
without restrictive legend to such Buyer or such Buyer’s designee with DTC, as
applicable, the “Share Delivery Date”). The Company shall be responsible for any
transfer agent fees or DTC fees with respect to any issuance of Securities or
the removal of any legends with respect to any Securities in accordance
herewith.

 

 
41

--------------------------------------------------------------------------------

 

 

(e)     Failure to Timely Deliver; Buy-In. If the Company fails to fail, for any
reason or for no reason, to issue and deliver (or cause to be delivered) to a
Buyer (or its designee) by the Required Delivery Date, either (I) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, a certificate for the number of Conversion Shares to which
such Buyer is entitled and register such Conversion Shares on the Company’s
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the balance account of such
Buyer or such Buyer’s designee with DTC for such number of Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above or
(II) if the Registration Statement covering the resale of the Conversion Shares
submitted for legend removal by such Buyer pursuant to Section 5(d) above (the
“Unavailable Shares”) is not available for the resale of such Unavailable Shares
and the Company fails to promptly, but in no event later than as required
pursuant to the Registration Rights Agreement (x) so notify such Buyer and (y)
deliver the Conversion Shares electronically without any restrictive legend by
crediting such aggregate number of Conversion Shares submitted for legend
removal by such Buyer pursuant to Section 5(d) above to such Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal At Custodian
system (the event described in the immediately foregoing clause (II) is
hereinafter referred as a “Notice Failure” and together with the event described
in clause (I) above, a “Delivery Failure”), then, in addition to all other
remedies available to such Buyer, the Company shall pay in cash to such Buyer on
each day after the Share Delivery Date and during such Delivery Failure an
amount equal to 2% of the product of (A) the sum of the number of shares of
Common Stock not issued to such Buyer on or prior to the Required Delivery Date
and to which such Buyer is entitled, and (B) any trading price of the Common
Stock selected by such Buyer in writing as in effect at any time during the
period beginning on the date of the delivery by such Buyer to the Company of the
applicable Conversion Shares and ending on the applicable Share Delivery Date.
In addition to the foregoing, if on or prior to the Required Delivery Date
either (I) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, the Company shall fail to issue and deliver a
certificate to a Buyer and register such shares of Common Stock on the Company's
share register or, if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, credit the balance account of such Buyer
or such Buyer’s designee with DTC for the number of shares of Common Stock to
which such Buyer submitted for legend removal by such Buyer pursuant to Section
5(d) above (ii) below or (II) a Notice Failure occurs, and if on or after such
Trading Day such Buyer purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Buyer of
shares of Common Stock submitted for legend removal by such Buyer pursuant to
Section 5(d) above that such Buyer is entitled to receive from the Company (a
“Buy-In”), then the Company shall, within three (3) Trading Days after such
Buyer’s request and in such Buyer’s discretion, either (i) pay cash to such
Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any, for the shares
of Common Stock so purchased) (the “Buy-In Price”), at which point the Company’s
obligation to so deliver such certificate or credit such Buyer’s balance account
shall terminate and such shares shall be cancelled, or (ii) promptly honor its
obligation to so deliver to such Buyer a certificate or certificates or credit
the balance account of such Buyer or such Buyer’s designee with DTC representing
such number of shares of Common Stock that would have been so delivered if the
Company timely complied with its obligations hereunder and pay cash to such
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Conversion Shares that the Company was
required to deliver to such Buyer by the Required Delivery Date multiplied by
(B) the lowest Closing Sale Price (as defined in the Notes) of the Common Stock
on any Trading Day during the period commencing on the date of the delivery by
such Buyer to the Company of the applicable Conversion Shares and ending on the
date of such delivery and payment under this clause (ii). Nothing shall limit
such Buyer’s right to pursue any other remedies available to it hereunder, at
law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock (or to
electronically deliver such shares of Common Stock) as required pursuant to the
terms hereof. Notwithstanding anything herein to the contrary, with respect to
any given Notice Failure and/or Delivery Failure, this Section 5(e) shall not
apply to the applicable Buyer the extent the Company has already paid such
amounts in full to such Buyer with respect to such Notice Failure and/or
Delivery Failure, as applicable, pursuant to the analogous sections of the Note
held by such Buyer.

 

 
42

--------------------------------------------------------------------------------

 

 

(f)     FAST Compliance. While any Notes remain outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

 

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)     The obligation of the Company hereunder to issue and sell the Notes to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(i)     Such Buyer shall have duly executed and delivered to the Company an
Investor Collateral Certificate and, at the Company’s direction, an Investor
Note to the Collateral Agent in such original principal amount as is set forth
across from such Buyer’s name in column (6) of the Schedule of Buyers.

 

(ii)     Such Buyer shall have executed each of the other Transaction Documents
to which it is a party and delivered the same to the Company.

 

(iii)     The representations and warranties of such Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

7.

CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)     The obligation of each Buyer hereunder to purchase its Note at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i)     The Company and each Subsidiary (as the case may be) shall have duly
executed and delivered to such Buyer each of the Transaction Documents to which
it is a party and the Company shall have duly executed and delivered to such
Buyer a Note in such original principal amount as is set forth across from such
Buyer’s name in column (3) of the Schedule of Buyers as being purchased by such
Buyer at the Closing pursuant to this Agreement.

 

 
43

--------------------------------------------------------------------------------

 

 

(ii)     Such Buyer shall have received the opinion of Mitchell Silberberg &
Knupp LLP, the Company’s corporate counsel, dated as of the Closing Date, in the
form acceptable to such Buyer.

 

(iii)     The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form acceptable to such Buyer,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(iv)     The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company, HMNY Zone Loan LLC and Zone in
each such entity’s jurisdiction of formation issued by the Secretary of State
(or comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date.

 

(v)     The Company shall have delivered to such Buyer (A) a certificate
evidencing the good standing of each of the Company and Zone issued by the
Secretary of State of Delaware, and (B) a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State of each of New York and California (as to the Company), as of a date
within ten (10) days of the Closing Date.

 

(vi)     The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Closing Date.

 

(vii)     Zone shall have delivered to such Buyer a certified copy of its
Certificate of Incorporation as certified by the Secretary of State (or
comparable office) of Nevada within ten (10) days of the Closing Date.

 

(viii)     The Company, HMNY Zone Loan LLC and Zone shall have delivered to such
Buyer a certificate, in the form acceptable to such Buyer, executed by the
Secretary of the Company, HMNY Zone Loan LLC and Zone and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3(b) as adopted
by the Company’s and Zone’s respective board of directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation of the Company
and Zone, (iii) the Bylaws of the Company and Zone, each as in effect at the
Closing and (iv) the certificate of formation and limited liability company
agreement of HMNY Zone Loan LLC.

 

(ix)     Each and every representation and warranty of the Company shall be true
and correct in all material respects (except for such representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. Such Buyer shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by such Buyer in the form acceptable to such Buyer.

 

 
44

--------------------------------------------------------------------------------

 

 

(x)     The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.

 

(xi)     The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

(xii)     The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

 

(xiii)     No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(xiv)     Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xv)     The Company shall have obtained approval of the Principal Market to
list or designate for quotation (as the case may be) the Conversion Shares.

 

(xvi)     Within two (2) Business Days prior to the Closing, the Company shall
have delivered or caused to be delivered to each Buyer (A) certified copies of
requests for copies of information on Form UCC-11, listing all effective
financing statements which name as debtor the Company or Zone and which are
filed in such office or offices as may be necessary or, in the opinion of the
Buyers, desirable to perfect the security interests purported to be created
hereby, together with copies of such financing statements, none of which, except
as otherwise agreed in writing by the Buyers, shall cover any of the Collateral
(as defined in any Security Agreement), and the results of searches for any tax
Lien and judgment Lien filed against such Person or its property, which results,
except as otherwise agreed to in writing by the Buyers, shall not show any such
Liens; and (B) a perfection certificate, duly completed and executed by the
Company and each of its Subsidiaries, in form and substance satisfactory to the
Buyers.

 

(xvii)     The Company shall have directed each Buyer to deliver such Buyer’s
Investor Note to the Collateral Agent and the Collateral Agent shall have
physical possession of each Investor Note at the Closing.

 

 
45

--------------------------------------------------------------------------------

 

 

(xviii)     In accordance with the terms of the Security Documents, the Company
shall have delivered to the Collateral Agent (A) original certificates (I)
representing 100% of the outstanding capital stock of Zone, and all promissory
notes required to be pledged thereunder, in each case, accompanied by undated
stock powers and allonges executed in blank and other proper instruments of
transfer and (B) appropriate financing statements on Form UCC-1 to be duly filed
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by each Security Document (the “Perfection Certificate”).

 

(xix)     The Collateral Agent shall have received all promissory notes required
to be pledged thereunder, accompanied by undated stock powers and allonges
executed in blank and other proper instruments of transfer.

 

(xx)     The Collateral Agent shall have received the Company Security
Agreement, duly executed by the Company, and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers and allonges executed in
blank and other proper instruments of transfer.

 

(xxi)     The Company shall have reimbursed Kelley Drye & Warren LLP for all
Transaction Expenses in accordance with the invoice of Kelley Drye & Warren LLP
delivered to the Company on or prior to the Closing Date.

 

(xxii)     The Company shall have duly executed and delivered to such Buyer
voting and lockup agreements, each in the form of Exhibit H hereof (the “Voting
and Lockup Agreement”), duly executed and delivered to such Buyer by the
Company, on one hand, and, in separate Voting and Lockup Agreements, on the
other hand, each stockholder listed on schedule 7(a)(xxiii) (the “Principal
Stockholders”), representing at least 51% of the outstanding Common Stock of the
Company as of the date hereof.

 

(xxiii)     The Principal Stockholders shall have duly executed and delivered
the Written Consent to the Company and such Buyer.

 

(xxiv)     The Company and its Subsidiaries shall have delivered to such Buyer
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.

 

8.

TERMINATION.

 

In the event that the Closing shall not have occurred with respect to a Buyer
within five (5) days of the date hereof, then such Buyer shall have the right to
terminate its obligations under this Agreement with respect to itself at any
time on or after the close of business on such date without liability of such
Buyer to any other party; provided, however, (i) the right to terminate this
Agreement under this Section 8 shall not be available to such Buyer if the
failure of the transactions contemplated by this Agreement to have been
consummated by such date is the result of such Buyer’s breach of this Agreement
and (ii) the abandonment of the sale and purchase of the Notes shall be
applicable only to such Buyer providing such written notice, provided further
that no such termination shall affect any obligation of the Company under this
Agreement to reimburse such Buyer for the expenses described in Section 4(g)
above. Nothing contained in this Section 8 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

 
46

--------------------------------------------------------------------------------

 

 

9.

MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude any Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(c)     Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

 
47

--------------------------------------------------------------------------------

 

 

(d)     Severability; Maximum Payment Amounts. If any provision of this
Agreement is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement or any other Transaction Document (and
without implication that the following is required or applicable), it is the
intention of the parties that in no event shall amounts and value paid by the
Company and/or any of its Subsidiaries (as the case may be), or payable to or
received by any of the Buyers, under the Transaction Documents (including
without limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to any Buyer, or collection by any Buyer
pursuant the Transaction Documents is finally judicially determined to be
contrary to any such applicable law, such obligation to pay, payment or
collection shall be deemed to have been made by mutual mistake of such Buyer,
the Company and its Subsidiaries and such amount shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of such Buyer, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to such
Buyer under the Transaction Documents. For greater certainty, to the extent that
any interest, charges, fees, expenses or other amounts required to be paid to or
received by such Buyer under any of the Transaction Documents or related thereto
are held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.

 

 
48

--------------------------------------------------------------------------------

 

 

(e)     Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, including, without limitation,
any transactions by any Buyer with respect to Common Stock or the Securities,
and the other matters contained herein and therein, and this Agreement, the
other Transaction Documents, the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Buyer has entered into with, or any instruments any Buyer has
received from, the Company or any of its Subsidiaries prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to any Buyer or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and any Buyer, or any instruments any
Buyer received from the Company and/or any of its Subsidiaries prior to the date
hereof, and all such agreements and instruments shall continue in full force and
effect. Except as specifically set forth herein or therein, neither the Company
nor any Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Required Holders (as defined
below), and any amendment to any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable; provided that no such amendment shall be
effective to the extent that it (A) applies to less than all of the holders of
the Securities then outstanding or (B) imposes any obligation or liability on
any Buyer without such Buyer’s prior written consent (which may be granted or
withheld in such Buyer’s sole discretion). No waiver shall be effective unless
it is in writing and signed by an authorized representative of the waiving
party, provided that the Required Holders may waive any provision of this
Agreement, and any waiver of any provision of this Agreement made in conformity
with the provisions of this Section 9(e) shall be binding on all Buyers and
holders of Securities, as applicable, provided that no such waiver shall be
effective to the extent that it (1) applies to less than all of the holders of
the Securities then outstanding (unless a party gives a waiver as to itself
only) or (2) imposes any obligation or liability on any Buyer without such
Buyer’s prior written consent (which may be granted or withheld in such Buyer’s
sole discretion). No consideration (other than reimbursement of legal fees)
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, all holders of the Notes. From the date hereof and while any Notes
are outstanding, the Company shall not be permitted to receive any consideration
from a Buyer or a holder of Notes that is not otherwise contemplated by the
Transaction Documents in order to, directly or indirectly, induce the Company or
any Subsidiary (i) to treat such Buyer or holder of Notes in a manner that is
more favorable than to other similarly situated Buyers or holders of Notes, or
(ii) to treat any Buyer(s) or holder(s) of Notes in a manner that is less
favorable than the Buyer or holder of Notes that is paying such consideration;
provided, however, that the determination of whether a Buyer has been treated
more or less favorably than another Buyer shall disregard any securities of the
Company purchased or sold by any Buyer. The Company has not, directly or
indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company, any Subsidiary or otherwise. As a material inducement for each
Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (x) no due diligence or other investigation or inquiry conducted by
a Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document and (y) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document. “Required Holders” means (I) prior to the Closing Date,
each Buyer entitled to purchase Notes at the Closing and (II) on or after the
Closing Date, holders of a majority of the Registrable Securities as of such
time (excluding any Registrable Securities held by the Company or any of its
Subsidiaries as of such time) issued or issuable hereunder or pursuant to the
Notes (or the Buyers, with respect to any waiver or amendment of Section 4(o));
provided, that such Buyers or holders of Registrable Securities, as applicable,
must include Hudson Bay Master Fund Ltd. so long as it beneficially owns any of
the Registrable Securities (on an as-converted and as-exercised basis without
regard to any limitations on conversion or exercise thereof).

 

 
49

--------------------------------------------------------------------------------

 

 

(f)     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or electronic mail; or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses,
facsimile numbers and e-mail addresses for such communications shall be:

 

If to the Company:

 

Helios and Matheson Analytics Inc.
Empire State Building

350 5th Avenue

New York, New York 10118
Telephone: (212) 979-8228
Facsimile: (212) 979-2517
Attention: Chief Executive Officer
E-Mail: pat.k@hmny.com

 

With a copy (for informational purposes only) to:

 

Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.

Los Angeles, CA 90065
Telephone: (310) 312-3106
Facsimile: (310) 312-3100
Attention: Kevin Friedmann, Esq.
E-Mail: kxf@msk.com

 

 
50

--------------------------------------------------------------------------------

 

 

If to the Transfer Agent:

 

Computershare
211 Quality Circle, Suite 210

College Station, TX 77845
Telephone: (502) 301-6102
Facsimile: (866) 519-2854
Attention: Jade Larimore
E-Mail: Jade.Larimore@computershare.com

 

If to a Buyer, to its address, e-mail address and facsimile number set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Facsimile: (212) 808-7897
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 

or to such other address, e-mail address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Kelley Drye & Warren LLP shall only be provided
copies of notices sent to the lead Buyer. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or e-mail containing the time, date, recipient facsimile number and, with
respect to each facsimile transmission, an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including, without limitation, by way of a
Fundamental Transaction (as defined in the Notes) (unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Notes). A Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, other than the Indemnitees referred to in Section 9(k).

 

 
51

--------------------------------------------------------------------------------

 

 

(i)     Survival. The representations, warranties, agreements and covenants
shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)     Indemnification. In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (ii) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (iii) any cause of action, suit, proceeding or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company or any Subsidiary) or which otherwise
involves such Indemnitee that arises out of or results from (A) the execution,
delivery, performance or enforcement of any of the Transaction Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (C) any
disclosure properly made by such Buyer pursuant to Section 4(i), or (D) the
status of such Buyer or holder of the Securities either as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents
or as a party to this Agreement (including, without limitation, as a party in
interest or otherwise in any action or proceeding for injunctive or other
equitable relief). To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

(l)     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement. It
is expressly understood and agreed that for all purposes of this Agreement, and
without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock.

 

 
52

--------------------------------------------------------------------------------

 

 

(m)     Remedies. Each Buyer and in the event of assignment by Buyer of its
rights and obligations hereunder, each holder of Securities, shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law would
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement and the other Transaction Documents shall be cumulative and in
addition to all other remedies available under this Agreement and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief).

 

(n)     Withdrawal Right. Notwithstanding anything to the contrary contained in
(and without limiting any similar provisions of) the Transaction Documents,
whenever any Buyer exercises a right, election, demand or option under a
Transaction Document and the Company or any Subsidiary does not timely perform
its related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company or such Subsidiary (as the case may be), any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

(o)     Payment Set Aside; Currency. To the extent that the Company makes a
payment or payments to any Buyer hereunder or pursuant to any of the other
Transaction Documents or any of the Buyers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted into the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation. “Exchange Rate” means, in relation to
any amount of currency to be converted into U.S. Dollars pursuant to this
Agreement, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation.

 

 
53

--------------------------------------------------------------------------------

 

 

(p)     Judgment Currency.

 

(i)     If for the purpose of obtaining or enforcing judgment against the
Company in connection with this Agreement or any other Transaction Document in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 9(p) referred to
as the “Judgment Currency”) an amount due in US Dollars under this Agreement,
the conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(1)     the date actual payment of the amount due, in the case of any proceeding
in the courts of New York or in the courts of any other jurisdiction that will
give effect to such conversion being made on such date: or

 

(2)     the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9(p)(i)(2) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(ii)     If in the case of any proceeding in the court of any jurisdiction
referred to in Section 9(p)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(iii)     Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.

 

 
54

--------------------------------------------------------------------------------

 

 

(q)     Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity, and the Company shall not assert any such
claim with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Buyers are not acting in concert or as a group, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Buyer to
purchase Securities pursuant to the Transaction Documents has been made by such
Buyer independently of any other Buyer. Each Buyer acknowledges that no other
Buyer has acted as agent for such Buyer in connection with such Buyer making its
investment hereunder and that no other Buyer will be acting as agent of such
Buyer in connection with monitoring such Buyer’s investment in the Securities or
enforcing its rights under the Transaction Documents. The Company and each Buyer
confirms that each Buyer has independently participated with the Company and its
Subsidiaries in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement to
effectuate the purchase and sale of the Securities contemplated hereby was
solely in the control of the Company, not the action or decision of any Buyer,
and was done solely for the convenience of the Company and its Subsidiaries and
not because it was required or requested to do so by any Buyer. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Buyer, solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 

(r)     Performance Date. If the date by which any obligation under any of the
Transaction Documents must be performed occurs on a day other than a Business
Day, then the date by which such performance is required shall be the next
Business Day following such date.

 

[signature pages follow]

 

 
55

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

COMPANY:

 

HELIOS AND MATHESON ANALYTICS INC.

 

 

By: /s/ Stuart Benson                                                 

       Name: Stuart Benson

       Title: Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

BUYER AND DECEMBER BUYER:

 

HUDSON BAY MASTER FUND LTD

 

 

By:  /s/Yoav
Roth                                                                             
       Name: Yoav Roth

       Title:  Authorized Signatory

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE OF BUYERS

 

 

 

(1)

(2)

(3)

(4)

(5)

(6)

(7)

             

Buyer

Address and Facsimile Number

Original Principal Amount of Initial
Notes

Original Principal Amount of Additional

Notes

Purchase Price

Original Principal Amount of Investor Notes

Legal Representative’s
Address and Facsimile Number

             

Hudson Bay Master Fund Ltd.

Please deliver any notices other than Pre-Notices to:

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth
Facsimile: (212) 571-1279
E-mail: investments@hudsonbaycapital.com
Residence: Cayman Islands

 

Please deliver any Pre-Notice to:

 

777 Third Ave., 30th Floor

New York, NY 10017

Facsimile: (646) 214-7946

Attention: Scott Black

General Counsel and Chief Compliance Officer

$681,818

$5,000,000

$5,000,000

$5,000,000

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Telephone: (212) 808-7540

Facsimile: (212) 808-7897

Attention: Michael A. Adelstein, Esq.

  

 
 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES TO THE

 

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

These Disclosure Schedules are being delivered by Helios and Matheson Analytics
Inc., a Delaware corporation (the “Company”), to each buyer identified on the
signature pages to that certain Securities Purchase Agreement, dated February 7,
2017 (the “Agreement”). Capitalized terms used herein, but not defined herein,
shall have the respective meanings ascribed thereto in the Agreement.

 

The inclusion of any information in these Disclosure Schedules shall not be
deemed to be an admission or evidence of the materiality of such information,
nor shall it establish a standard of materiality for any purpose whatsoever.
Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be disclosed in these Disclosure Schedules.
Neither the specification of any dollar amount in the representations and
warranties contained in the Agreement nor the inclusion of any specific item in
these Disclosure Schedules is intended to imply that such amounts, higher or
lower amounts, the items so included or other items, are or are not material,
and no Party shall use the fact of the setting of such amounts or the fact of
the inclusion of any such item in these Disclosure Schedules in any dispute or
controversy between the Parties as to whether any obligation, item or matter is
or is not material, or may constitute an event or condition which could be
considered to have a Material Adverse Effect.

 

No disclosure in these Disclosure Schedules relating to any possible or alleged
breach or violation of any Law or contract shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred. In
disclosing the information in these Disclosure Schedules, each of the Company
and its Subsidiaries expressly does not waive any attorney-client privilege
associated with such information or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed herein.
References in these Disclosure Schedules to any Contract or other agreement,
whether or not binding, include references to such contract’s or other
agreement’s exhibits, annexes and schedules.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(a)

 

Subsidiaries

 

1.     Helios and Matheson Global Services Private Limited, a corporation
incorporated under the laws of India, of which the Company owns 99.99% of the
outstanding equity and voting power.

 

2.     Zone Technologies, Inc., a Nevada corporation (“Zone”), which is a wholly
owned subsidiary of the Company.

 

3.     HMNY Zone Loan LLC (“NewSub”), a Delaware limited liability company,
which is a wholly owned subsidiary of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(g)

 

Placement Agent Fee

 

Placement Agent: Palladium Capital Advisors LLC (“Palladium”)

 

Fee Amount:

 

(1) eight percent (8.00%) of the gross cash proceeds actually received by the
Company pursuant to Prepayments by the Investor under the Investor Note; plus
(2) a warrant to purchase 8% of the number of shares of the Company’s common
stock (“Common Stock”) into which the unrestricted Principal of the Additional
Note becomes convertible, as and when applicable, at an exercise price equal to
the Conversion Price of the Additional Note, without regard to any increase in
shares issuable under a “true up” or ratchet provision pursuant to which the
number of shares issuable upon conversion of the Notes may be subsequently
increased.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(r)(iii)

 

Affiliate Shares

 

3,521,352 shares of Common Stock.

 

Each of Theodore Farnsworth, Pat Krishnan and Muralikrishna Gadiyaram have been
granted 250,000 shares of the Company’s common stock by the Board as
compensation, the issuance of which is subject to shareholder approval in
compliance with Regulation 14C under the Exchange Act.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(s)

 

Indebtedness and Other Contracts

 

The Company issued convertible notes dated December 2, 2016 in the aggregate
principal amount of $ 6,720,000 of which $5,195,000 in aggregate principal
amount is outstanding. In connection with this indebtedness, UCC Financing
Statements have been filed in Delaware and Nevada to reflect the creditor’s
security interest in certain collateral of the Company, Zone and NewSub.

 

Zone issued a promissory note to NewSub dated September 7, 2016, as amended by
the Amendment dated October 25, 2016, in the aggregate principal amount of
$1,113,305. In connection with this indebtedness, a UCC Financing Statement has
been filed in Nevada to reflect NewSub’s security interest in certain collateral
of Zone.

 

The Company has material customer service contracts with the Company’s four
largest customers.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(t)

 

Litigation

 

On August 24, 2016, 3839 Holdings LLC (“3839 Holdings”) filed a summons and
complaint against Theodore Farnsworth (“Mr. Farnsworth”), Highland Holdings
Group, Inc. (“HHGI”) and Zone Technologies, Inc. (“Zone”), collectively referred
to as the “Zone Defendants”. The claims arise out of 3839 Holdings’ purchase of
a 10% interest in HHGI and an unsuccessful real estate investment by HHGI. The
Complaint asserted claims for: (i) breach of contract, breach of the implied
covenant of good faith and fair dealing and breach of fiduciary duty against Mr.
Farnsworth and HHGI; (ii) unjust enrichment against Mr. Farnsworth and Zone;
(iii) fraudulent conveyance against all of the Zone Defendants; and (iv) alter
ego liability against Mr. Farnsworth for HHGI’s obligations. The suit also
sought, as part of any final relief it may obtain after trial, an injunction
against the merger between Zone and the Company, along with an award of
attorneys’ fees.

 

On or about December 7, 2016, 3839 Holdings amended the complaint to add the
Company as a defendant, alleging claims identical to those alleged against the
Zone Defendants as well as additional claims for aiding and abetting a
fraudulent conveyance and tortious interference with contract. 3839 Holdings
seeks compensation from the Company and the Zone Defendants in an amount of no
less than $3 million plus prejudgment interest, attorney’s fees and costs and
expenses. 3839 Holdings is also seeking an injunction to prevent the Company and
the Zone Defendants from transferring or disposing of assets.

 

The Company and Zone believe that the claims are baseless and intend to
vigorously defend the action.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(x)(ii)

 

Intellectual Property Rights

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3(nn)

 

Management

 

The following matters relate to the Company’s stockholder, Helios & Matheson
Information Technology, Ltd., an Indian corporation (“HMIT”).

 

 

1.

In the Matter of The Companies Act, 1956 and HMIT. A petition was filed on April
18. 2015 by EXIM Bank, USA in the Madras High Court (Tamil Nadu, India) seeking
for winding up of HMIT under ss. 433, 434 of Companies Act, 1956. Loans in an
approximate amount of $12 million were made by UPS Capital Credit, USA to HMIT’s
subsidiary, Helios and Matheson (Singapore) Pte. Ltd., and guaranteed by HMIT.
At the time of default, approximately $3.8 million in principle amount remained
unpaid. EXIM Bank claims that UPS Capital Credit has assigned the loan to them,
and have initiated winding up proceedings on that ground by giving a power of
attorney to an Indian agent. HMIT is contesting the maintainability of the claim
made by Export Import Bank of the ground of jurisdiction and the matter is
pending before the Madras High Court. The Madras High Court has in the meanwhile
declined to grant any interim relief to the Petitioner, EXIM Bank when the same
was pressed for by EXIM Bank in the summer of 2015. The matter is still pending
before the Madras High Court with no adverse order or finding against HMIT, till
date.

 

 

2.

Complaint filed by Dr. Ranjith Sindoori against HMIT. A complaint was filed
against HMIT on April 1, 2015 by Dr. Ranjith Sindoori with the Economic Offenses
Headquarters, a division of the Chennai City Police Department. The complaint
alleges a violation of Section 5 of the Tamil Nadu Protection of Investors
Deposits Act and connected ss. 420 of Indian Penal Code. Dr. Sindoori alleged
that he had deposited a total of $5,950,000 rupees (or approximately $88,000)
with HMIT on which he was to receive a 12% return. The money was not repaid to
Dr. Sindoori in accordance with the terms of the deposit agreement. The matter
is under investigation and no charge-sheet has been filed, on the ground of
federalism and applicability of the State Act in this case, as the subject
matter is governed by a central legislation i.e. Companies Act, 1956 and
therefore State law cannot encroach upon the Centre’s domain and occupied field.

 

 

3.

In the Matter of The Companies Act, 1956 and HMIT. In February 2015, Mrs. Baby
Sundaram, along with her husband Mr. Sundaram and a certain L. George Williams
filed petitions seeking winding up of HMIT under ss. 433, 434 of Companies Act,
1956. Mr. and Mrs. Sundaram alleged that they deposited approximately $6,000
with HMIT and were not repaid in accordance with the terms of the deposit
agreement. Mr. Williams alleged that he deposited approximately $4,500 and that
he was not repaid in accordance with the terms of the deposit agreement. The
Company proposed a plan to repay its smaller creditors first and deposited
substantial sums before the Court (about 9 Crores INR), but due to the
objections of a few of the creditors, the Company Court took a view that the
plan was unworkable, thereby admitting the said petitions. On appeal, the
Appellate Bench of the Madras High Court stayed in the ruling, in view of the
prima facie errors in the approach of the single judge of the Company Court and
in part because the HMIT had deposited adequate funds with the lower court to
repay the all of the smaller creditors. The appeal is pending final adjudication
before the Appellate Bench of the Madras High Court.

 

 

4.

Action by the Securities and Exchange Board of India. On January 31, 2011, the
Securities and Exchange Board of India (“SEBI”) concluded that HMIT violated
certain of SEBI’s rules as they related to disclosures made by HMIT in a press
release dated May 11, 2005, which was sent to the Indian stock exchanges on May
12, 2005, regarding the acquisition of the company vMoksha. SEBI concluded that
the press release contained misstatements and withheld price sensitive
information from investors who were thereby misled. SEBI imposed a monetary
penalty on HMIT of approximately $41,000. HMIT appealed the decision before the
Securities Appellate Tribunal (Mumbai). On November 16, 2011, the Securities
Appellate Tribunal determined that the press release did not contain
misstatements but confirmed that price sensitive information was withheld. Based
on its findings, the Securities Appellate Tribunal reduced the penalty from
approximately $41,000 to approximately $25,000.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4(d)

 

Use of Proceeds

 

None.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 7(a)(xxiii)

 

Principal Stockholders

 

(1) Theodore Farnsworth, an individual; (2) Helios & Matheson Information
Technology, Ltd, an Indian corporation, and (3) its wholly-owned subsidiary,
Helios & Matheson Inc., a Delaware corporation.

 